TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00600-CV


Williamson County, Honorable Dan A. Gattis, Honorable Suzanne Brooks, 
Honorable Tim Wright, Honorable Donald Higginbotham, 
and Honorable William Thomas Eastes, in their official capacities, Appellants

v.

Kerry Heckman, Monica Maisenbacher, Sylvia Peterson, Tammy Newberry,
Elveda Vieira, and Jessica Stempko, on behalf of themselves
and all other persons similarly situated, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 06-453-C277, HONORABLE JOSEPH H. HART, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N

			I concur in the judgment only.  See Tex R. App. P.  47.5.

						__________________________________________
						Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop
Filed:   April 23, 2010